DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
Third party platforms such as vendors that provide service or a real-time transaction to a vehicle may need access to the vehicle.  Reasons for this may include accessing the vehicle to deliver a parcel, wash the vehicle, add fuel to the vehicle, or charge the vehicle.  To achieve this, the third party platforms require another provider, such as a telematics service provider, to provide access to the vehicle.  This however requires the customer to enter a personal identification number each time a request for a service is submitted.  The instant claims attempt to provide a secure and convenient way for third party platforms to access the vehicle while not requiring the user to enter a PIN every time.  
The instant claim achieves this by receiving, from an application, a request to register the TPP to provide services to a vehicle of a customer, wherein the request includes a customer personal identification number (PIN) and an authorization token; generating a tokenized PIN form the customer PIN received in the request to register the TPP; transmitting the tokenized PIN and the authorization token to the TPP; receiving, from the TPP based on a request for a real-time transaction for the customer, an access request to access the vehicle, wherein the access request indicates the tokenized PIN; extracting the customer PIN from the tokenized PIN; and transmitting instructions including the customer PIN, as extracted from the tokenized PIN, to a telematics service provider that is different than the TPP and provides access to the vehicle, the instructions comprising a command to provide access to the vehicle based on the access request.  
US 9189900 B1 to Penilla and US 20200062215 A1 to Schuller disclose a system and method that receives a request from a user, generates an access code, and send the access code to a third party so that the third party can access a vehicle.  US 20190027137 A1 to Sohn teaches a system and method that uses a telematics service provider to give a user access to a vehicle based on a voice inputted PIN.  US 20150024688 A1 to Hrabak teaches a system and method that uses a telematics service provider that authenticates a user before giving the user access to a vehicle.  US 20130132286 A1 to Schaefer teaches a system and method that involves a vehicle telematics unit establishing a connection with a communications device at a third party facility to notify the third party facility that the vehicle is ready for service.  The cited references, alone or in combination, do not teach the specific technique of receiving, from an application, a request to register the TPP to provide services to a vehicle of a customer, wherein the request includes a customer personal identification number (PIN) and an authorization token; generating a tokenized PIN form the customer PIN received in the request to register the TPP; transmitting the tokenized PIN and the authorization token to the TPP; receiving, from the TPP based on a request for a real-time transaction for the customer, an access request to access the vehicle, wherein the access request indicates the tokenized PIN; extracting the customer PIN from the tokenized PIN; and transmitting instructions including the customer PIN, as extracted from the tokenized PIN, to a telematics service provider that is different than the TPP and provides access to the vehicle, the instructions comprising a command to provide access to the vehicle based on the access request. 
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be reached on M-F 9-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.S./Examiner, Art Unit 3685    
 
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685